Jfourtl) Court of SSppeafe


                                        October 20, 2014


                                      No. 04-13-00912-CR


                                     William Henry Johnson,
                                            Appellant


                                                v.



                                       The State of Texas.
                                            Appellee


                              Trial Court Case No. 2012CRN199 D1


                                        ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on December 10. 2014, to the following panel:
Justice Martinez. Justice Alvarez, and Justice Chapa. All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. App. P. 48.

       Either part}' may file a niolion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on October 20. 2014.



                                                                                eTJuki

       IN WITNESS WHEREOF, I have hereunto set my hand and ; fixed the scab                    said
court on this October 20, 2014.




                                                                         trie. Clerk'7